On June 11, 1986 the Defendant was sentenced to Count I, Mitigated Deliberate Homicide, forty (40) years plus an additional ten (10) years to be served consecutively for the use of a dangerous weapon; Count II, Mitigated Deliberate Homicide, forty (40) years plus an additional ten (10) years to be served consecutively for the use of a dangerous weapon; Count I and Count II shall be served consecutively for a total of one hundred (100) years. The Defendant is designated as a dangerous offender. The Defendant shall be ineligible for parole and participation in the supervised release program while serving his term for a period of thirty (30) years thereof. The Defendant is given credit for time spent in presentence incarceration while awaiting the disposition of this matter.
On April 3,1987, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*21DATED this 12th day of March, 1993.
The Defendant was present and was represented by Mark Nord, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such impossible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it was the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The Decision was reached on April 3, 1987, however, there was a typographical error indicating that Counts I and II were to run concurrently instead of consecutively. The reason for the amended decision is only for the purpose of correcting the typographical error and to clarify the intent of the Sentence Review Division.
THEREFORE, IT IS HEREBY ORDERED that the Defendant, Timothy E. "Catfish" Wilson, shall be sentenced to, Count I, Mitigated Deliberate Homicide, forty (40) years plus an additional ten (10) years to be served consecutively for the use of a dangerous weapon; Count II, Mitigated Deliberate Homicide, forty (40) years plus an additional ten (10) years to be served consecutively for the use of a dangerous weapon; Count I and Count II shall be served consecutively for a total of one hundred (100) years. The Defendant is designated as a dangerous offender. The Defendant shall be ineligible for parole and participation in the supervised release program while serving his term for a period of thirty (30) years thereof. The Defendant is given credit for time spent in presentence incarceration while awaiting the disposition of this matter. This sentence was effective April 3,1987.
Hon. Thomas McKittrick, Chairman, Hon. James Purcell, and Hon. John Warner, Judges